 

Exhibit 10.01

 

Buildablock Corp.
382 NE 191st Street, #83251
Miami, FL  33179-3899

 

July 2, 2012

Daniel J. Krofcheck
8 Cramden Drive
Monterey, CA  93940

 

Dear Dan,

 

On behalf of Buildablock, I am delighted to offer you the position of Executive
Vice President and Chief Financial Officer of Buildablock Corp. The offer of
employment made in this letter is subject to the approval of Buildablock’s Board
of Directors, which we expect to obtain on July 6, 2012.

 

Your initial compensation package will consist of a grant of 250,000 stock
options with an exercise price of $0.50 per share (or, if greater, the closing
price of the company’s shares on the over-the-counter bulletin board on the
grant date). The option will be subject to approval by Buildablock’s Board of
Directors, which is expected on July 6, 2012. The options will vest 50% on the
first anniversary of the grant date and the remaining 50% will vest on the
second anniversary of the grant date, subject to the terms of the stock option
agreement and the Buildablock Corp. 2012 Equity Incentive Plan.

 

As an employee of the company you may create or have access to confidential
information, trade secrets, processes, inventions, etc. belonging to the company
or third-parties doing business with the company. As such, you will be required
to sign an employee confidentiality agreement.

 

Your employment with the company is “at-will”. This means that either you or the
company has the right to terminate the employment relationship at any time for
any lawful reason, with or without advance notice, with or without cause. The
“at-will” nature of employment with Buildablock is an aspect of your employment
that cannot be changed, except in writing signed by you and an officer of
Buildablock. Any contrary representations or agreements, which may have been
made to you, are superseded by this offer. In addition, the company has the
right to take any personnel action (e.g., change of status, relocation, change
of salary and benefits, etc.) at any time, for any lawful reason, with or
without advance notice, with or without cause.

 

If you accept this offer, the terms described in this letter and the employee
confidentiality agreement shall be terms for your employment. This offer letter
supersedes any other statements or promises made by any company representative.
It contains the entire offer the company is making to you. This agreement can
only be modified by written agreement signed by you and an officer of the
Company. If accepted, your first day of employment is anticipated to be July 6,
2012.

 

 

 

 

If you agree with all the terms and conditions set forth in this letter, please
sign below and return it to me. We look forward to your positive response and
are very excited about your joining us.

 

Sincerely,

 

/s/ Gary Oberman   Gary Oberman   President and Chief Executive Officer  
Buildablock Corp.  

 

OFFER ACCEPTANCE

 

I understand all the terms and conditions in this offer letter, including those
regarding the “at will” relationship and I accept this offer. I agree by signing
below that the company has made no other promises other than what is outlined in
this letter and that it contains the entire offer the company is making to me
and I accept this offer.

 

/s/ Daniel J. Krofcheck   Daniel J. Krofcheck   Dated:  July 2, 2012  

 



-2-

